DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is responsive to claims filed on August 18, 2020.
Claims 1-20 are being examined in this office action.

Claim Objections
Claims 1, 5, 9, and 18 are objected to because of the following informalities:  
Claim 1 : an disengagement, should read: a disengagement
Claim 5 : into in the cylinder, should read: into the cylinder 
Claim 9 : an disengagement, should read: a disengagement
Claim 18 : rotatably connected to the fixed sleeve and setting on the outer side, should read: rotatably connected to the fixed sleeve and set on the outer side
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 20 recite the limitation “helical directions of two adjacent springs,” however this renders the claims indefinite in the case where there is only one spring present (i.e. at least one spring, as introduced in claims 1 and 9, respectively.)
Claims 3 and 12 recite the limitation “each guiding rod,” however this renders the claims indefinite in the case where there is only one guiding rod present (i.e. at least one guiding rod, as introduced in claim 3 and 11, respectively.)
Claim 6 recites the limitation "a front end cover of the cylinder,” however this limitation was already previously introduced in claim 1, and as such should be referred to as the front end cover of the cylinder.
Claim 20 recites the limitations "the number of the teeth of the driving member,” and "the number of the tooth grooves on the nail striking member.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:




A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komazaki et al. (US 2018/0036870 A1, herein Komazaki).
Regarding claims 1 and 2, Komazaki discloses an energy storage mechanism used for a nail gun having a driving mechanism having a piston (47, Fig. 2), a nail striking member (48) co-movably connected to the piston, and a driving member (238) being operably alternatively engaged and disengaged with the nail striking member, comprising:
a cylinder (45) having a front end cover and a rear end cover, wherein the piston is disposed in the cylinder such that the nail striking member operably move backward and forward through the front end cover of the cylinder in a straight line; and
at least one spring (237, Fig. 4) [0037] disposed in the cylinder and configured such that an engagement of the driving member with the nail striking member causes the piston to move backward in the cylinder to push the at least one spring into a contract state so as to store energy therein, and an disengagement of the driving member with the nail striking member causes the least one spring to release the stored energy therein to push the piston to move frontward in the cylinder so that the nail striking member is co-moved therewith to strike a nail out of a muzzle.

Regarding claims 9 and 10, Tan discloses a nail gun, comprising:
a main body comprising an energy storage mechanism at a rear end portion and a muzzle at a front end portion, wherein the energy storage mechanism comprises a cylinder (45) defined in the rear end portion of the main body and at least one spring (237, Fig. 4) [0037] disposed in the cylinder;
a nail magazine assembly (16, Fig. 1) for accommodating nails, operably coupled to the muzzle;
a driving mechanism comprising a piston (47, Fig. 2) disposed in the cylinder, a nail striking member (48) co-movably connected to the piston, and a driving member (238) operably alternatively engaged and disengaged with the nail striking member, wherein the nail striking member comprises a plurality of tooth grooves, and the driving member comprises a tooth portion having a plurality of teeth and a non-tooth portion such that when the plurality of teeth meshes with the plurality of tooth grooves, the driving member is engaged with the nail striking member, and when none of the plurality of teeth meshes with the plurality of tooth grooves, the driving member is disengaged with the nail striking member,
wherein an engagement of the driving member with the nail striking member causes the piston to move backward in the cylinder to push the at least one spring into a contract state so as to store energy therein, and an disengagement of the driving member with the nail striking member causes the least one spring to release the stored energy therein to push the piston to move frontward in the cylinder so that the nail striking member is co-moved therewith to strike a nail out of a muzzle [0037].

Allowable Subject Matter
Claims 5, 7, 8, 11, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005. The examiner can normally be reached Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Praachi M Pathak/Primary Examiner, Art Unit 3731 
                                                                                                                                                                                            June 6, 2022